Case 19-22715-CMB         Doc 207    Filed 08/29/19 Entered 08/29/19 16:10:29             Desc Main
                                    Document      Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 Campbells Land Co., Inc.,                :   Bankruptcy No. 19-22715- CMB
                                               :
                          Debtor(s).           :
                                               :   Chapter 11
                                               :
                                               :
                                               :
                                               :   Related to Doc. No. 198




                NOTICE AND ORDER SETTING EMERGENCY HEARING


              AND NOW, this 29th day of August, 2019, NOTICE IS HEREBY GIVEN
 THAT an EXPEDITED JOINT MOTION OF DEBTOR, STORE CAPITAL
 ACQUISITIONS, LLC, AND STORE MASTER FUNDING XIII, LLLC, FOR AN ORDER
 PURSUANT TO 11 U.S.C. SECTIONS 105(a) AND 363, BANKRUPTCY RULE 9019
 AUTHORIZING SETTLEMENT (“Motion”) has been filed in the above-referenced case by
 Robert O. Lampl, Esquire, Counsel for Debtor.

               On September 5, 2019 at 10:00 a.m.. an EMERGENCY HEARING has been
 scheduled in Courtroom B, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh,
 Pennsylvania.

                Responses to the Motion shall be filed with the Clerk of the Bankruptcy Court and
 served on the parties in interest on or before September 4, 2019 at 3:00 p.m.

                In the event that a response is not timely filed, an Order granting the relief
 requested in the Motion may be entered and the hearing may not be held. Please refer to the
 calendar posted on the Court’s webpage to verify if a default order was signed or if the hearing
 will go forward as scheduled.

                 If the Motion includes a request for an extension of time, the time is extended to
 the date of the hearing and may be extended further pending the outcome of the hearing.

                 Pursuant to the Undersigned Judge’s procedures, in the event that the parties are
 able to resolve their dispute(s), any consensual order filed with the Court shall be accompanied
 by a Certification of Counsel advising that all necessary parties consent to the entry of the order.


                                                   1
Case 19-22715-CMB        Doc 207    Filed 08/29/19 Entered 08/29/19 16:10:29            Desc Main
                                   Document      Page 2 of 2




                Movant shall serve a copy of this completed Scheduling Order and the Motion by
 Overnight U.S. Mail and (1) facsimile or (2) email (separate from CM/ECF). In the alternative,
 service may be made by hand delivery. If hand delivery on any interested party is made, then that
 alone will be considered sufficient service on that party.

                Service shall be made on the Respondent(s), Trustee, Debtor, Debtor’s Counsel,
 all secured creditors whose interests may be affected by the relief requested, U.S. Trustee,
 counsel for any committee, and the 20 largest unsecured creditors.

               Service shall also be made by ordinary mail on the entire matrix.

               Movant shall immediately file a certificate of service indicating such service.




                                                         ________________________
                                                     Carlota M. Böhm
                                                     Chief UnitedM.
                                                         Carlota    Böhm
                                                                 States Bankruptcy Judge
                                                         Chief United States Bankruptcy Judge

 cm: Craig Solomon Ganz, Esquire                         FILED
                                                         8/29/19 4:07 pm
                                                         CLERK
                                                         U.S. BANKRUPTCY
                                                         COURT - WDPA




                                                2
